

116 HR 70 IH: Freedom for Farmers Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 70IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Biggs introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo abolish the Agency for Toxic Substances and Disease Registry, and for other purposes.
	
 1.Short titleThis Act may be cited as the Freedom for Farmers Act of 2019. 2.Abolishment of Agency for Toxic Substances and Disease Registry (a)Abolishment of AgencyThe Agency for Toxic Substances and Disease Registry (in this section referred to as the Agency) is abolished effective on the date that is 1 year after the date of enactment of this Act.
 (b)Termination of functionsExcept as provided in subsection (c)(1), all functions of the Agency shall terminate on the date specified in subsection (a).
			(c)Transferred authority
 (1)In generalPrior to the date specified in subsection (a), the Secretary of Health and Human Services (in this section referred to as the Secretary) shall transfer the authority vested in the Agency by section 104(i)(1)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(i)(1)(A)) as in effect on the day before the date of enactment of this Act (relating to a national registry of serious diseases and illnesses and a national registry of persons exposed to toxic substances) to an appropriate agency within the Department of Health and Human Services.
 (2)Corresponding transfer of assets and personnelIn connection with the transfer of authority under paragraph (1), the Secretary may transfer within the Department of Health and Human Services such assets, funds, personnel, records, and other property relating to the transferred authority as the Secretary determines to be appropriate.
				(d)Wind-Up period
 (1)DefinitionIn this subsection, the term wind-up period means the period beginning on the date of the enactment of this Act and ending on the date specified in subsection (a).
 (2)ResponsibilitiesThe Secretary shall be responsible for— (A)the administration and wind-up, during the wind-up period, of all functions of the Agency that are terminated by this section;
 (B)the administration and wind-up, during the wind-up period, of any outstanding obligations of the Federal Government under any programs of the Agency that are terminated by this section; and
 (C)taking such other actions as may be necessary to wind-up any outstanding affairs of the Agency before the end of the wind-up period.
					3.Conforming amendments
 (a)CERCLAThe Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) is amended—
 (1)in section 104 (42 U.S.C. 9604), by amending subsection (i) to read as follows:  (i)The Secretary of Health and Human Services shall, in cooperation with the States, maintain a national registry of serious diseases and illnesses and a national registry of persons exposed to toxic substances.;
 (2)in section 111 (42 U.S.C. 9611)— (A)by striking subsection (c)(4); and
 (B)by striking subsection (m); and (3)in section 310(a)(2) (42 U.S.C. 9659(a)(2)), by striking and the Administrator of the ATSDR.
				(b)Other conforming changes
 (1)Section 2704 of title 10, United States Code, is amended by striking subsection (f). (2)Section 405(d)(1) of the Toxic Substances Control Act (15 U.S.C. 2601(d)(1)) is amended by striking acting through the Director of the Agency for Toxic Substances and Disease Registry,.
 (3)Section 209(c)(1)(A) of the Fire Administration Authorization Act of 1992 (29 U.S.C. 671a(c)(1)(A)) is amended by striking the Administrator of the Agency for Toxic Substances and Disease Registry,.
 (4)Section 118(e)(3)(A) of the Federal Water Pollution Control Act (33 U.S.C. 1268(e)(3)(A)) is amended by striking , in consultation with the Research Office, the Agency for Toxic Substances and Disease Registry, and Great Lakes States and inserting , in consultation with the Research Office and Great Lakes States,.
 (5)Section 317F(a) of the Public Health Service Act (42 U.S.C. 247b–7(a)) is amended— (A)in paragraph (1), by striking and the Agency for Toxic Substances and Disease Registry; and
 (B)in paragraph (2), by striking or the Agency for Toxic Substances and Disease Registry. (6)Section 399S of the Public Health Service Act (42 U.S.C. 280g–7) is amended—
 (A)in subsection (b)(1)(A)(i)— (i)by inserting and at the end of subclause (II);
 (ii)by striking subclause (III); and (iii)by redesignating subclause (IV) as subclause (III); and
 (B)in subsection (d)(1)(A)— (i)by striking clause (iv); and
 (ii)by redesignating clauses (v) through (vii) as clauses (iv) through (vi), respectively. (7)Section 399V–6(e)(5) of the Public Health Service Act (42 U.S.C. 280g–17(e)(5)) is amended by striking and the Assessments of Chemical Exposures Program of the Agency for Toxic Substances and Disease Registry.
 (8)Section 3(c) of the ICCVAM Authorization Act of 2000 (42 U.S.C. 285l–3(c)) is amended— (A)by striking paragraph (1); and
 (B)by redesignating paragraphs (2) through (16) as paragraphs (1) through (15), respectively. (9)Section 2201(e) of the Water Infrastructure Improvements for the Nation Act (42 U.S.C. 300j–12 note) is amended by striking the Director of the Agency for Toxic Substances and Disease Registry each place it appears.
 (10)Section 2203 of the Water Infrastructure Improvements for the Nation Act (42 U.S.C. 300j–27) is amended—
 (A)in subsection (b), by striking within the Agency for Toxic Substances and Disease Registry or the Centers for Disease Control and Prevention at the discretion of the Secretary and inserting within the Centers for Disease Control and Prevention; and
 (B)in subsection (c)(1)(A), by striking , within the Agency for Toxic Substances and Disease Registry. (11)Section 709(a)(7) of the Security and Accountability for Every Port Act of 2006 (42 U.S.C. 300hh–14(a)(7)) is amended by striking the Agency for Toxic Substances and Disease Registry,.
 (12)Section 3001 of the Solid Waste Disposal Act (42 U.S.C. 6921(b)(1)) is amended by striking the Agency for Toxic Substances and Disease Registry and. (13)Section 3019 of the Solid Waste Disposal Act (42 U.S.C. 6939a) is amended—
 (A)by striking subsections (b) through (g); and (B)in subsection (a), by striking the subsection designation and heading.
 (14)Section 103(d)(2)(A) of the Clean Air Act (42 U.S.C. 7403(d)(2)(A)) is amended by striking the Agency for Toxic Substances and Disease Registry,. (c)ApplicabilityThe amendments made by this section apply beginning on the date specified in section 2(a).
			